AGREEMENT AND PLAN OF MERGER Between PENNSYLVANIA COMMERCE BANCORP, INC. and REPUBLIC FIRST BANCORP, INC. Dated as of November 7, 2008 TABLE OF CONTENTS Page DEFINITIONS 1 ARTICLE I THE MERGER 6 1.1. The Merger 6 1.2. Effective Time 6 1.3. Effects of the Merger 7 1.4. Conversion of Company Common Stock. 7 1.5. Option Plans; Stock Options; Other Convertible Securities. 8 1.6. Parent Common Stock 9 1.7. Articles of Incorporation 9 1.8. Bylaws 9 1.9. Directors and Officers. 9 1.10. Tax Consequences 10 ARTICLE II EXCHANGE OF SHARES 10 2.1. Parent to Make Shares and Cash Available 10 2.2. Exchange of Shares. 10 ARTICLE III DISCLOSURE SCHEDULES 12 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 12 4.1. Corporate Organization. 12 4.2. Capitalization. 14 4.3. Authority; No Violation. 15 4.4. Consents and Approvals 15 4.5. SEC Reports 16 4.6. Regulatory Reports 16 4.7. Financial Statements 16 4.8. Broker’s Fees 17 4.9. Absence of Certain Changes or Events. 17 4.10. Legal Proceedings. 18 4.11. Taxes. 18 4.12. Employees. 19 4.13. Company Information 21 4.14. Compliance with Applicable Law 21 4.15. Certain Contracts. 21 4.16. Agreements with Regulatory Agencies 22 4.17. Environmental Matters 22 4.18. Opinion 23 4.19. Approvals 23 4.20. Loan Portfolio. 23 4.21. Property 24 4.22. Reorganization 24 Page 4.23. State Takeover Laws and Charter Provisions 24 4.24. Insurance 25 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT 25 5.1. Corporate Organization. 25 5.2. Capitalization. 26 5.3. Authority; No Violation. 27 5.4. Consents and Approvals 27 5.5. SEC Reports 28 5.6. Regulatory Reports 28 5.7. Financial Statements 28 5.8. Broker’s Fees 29 5.9. Absence of Certain Changes or Events. 29 5.10. Legal Proceedings. 30 5.11. Taxes. 30 5.12. Employees. 31 5.13. Parent Information 33 5.14. Compliance with Applicable Law 33 5.15. Certain Contracts. 33 5.16. Agreements with Regulatory Agencies 34 5.17. Environmental Matters 34 5.18. Ownership of Company Common Stock; Affiliates and Associations. 35 5.19. Opinion 35 5.20. Approvals 35 5.21. Loan Portfolio. 35 5.22. Property 36 5.23. Reorganization 36 5.24. State Takeover Laws and Charter Provisions 36 5.25. Insurance 36 ARTICLE VI COVENANTS RELATING TO CONDUCT OF BUSINESS 37 6.1. Covenants of the Company 37 6.2. Covenants of Parent 39 ARTICLE VII ADDITIONAL AGREEMENTS 40 7.1. Proxy Statement-Prospectus. 40 7.2. Regulatory Approvals. 41 7.3. Access to Information. 41 7.4. Certain Actions. 42 7.5. Shareholder Meetings 44 7.6. Legal Conditions to Merger 44 7.7. Stock Reserve 45 7.8. Stock Exchange Listing 45 7.9. Employee Benefit Plans; Existing Agreements. 45 7.10. Indemnification. 46 7.11. Additional Agreements 47 7.12. Intentionally Omitted. 48 -ii- Page 7.13. Appointment of Directors 48 ARTICLE VIII CONDITIONS PRECEDENT 48 8.1. Conditions to Each Party’s Obligation to Effect the Merger 48 8.2. Conditions to Obligations of Parent 49 8.3. Conditions to Obligations of the Company 50 ARTICLE IX TERMINATION AND AMENDMENT 51 9.1. Termination 51 9.2. Effect of Termination 54 9.3. Amendment 54 9.4. Extensions; Waiver 54 ARTICLE X GENERAL PROVISIONS 55 10.1. Closing 55 10.2. Nonsurvival of Representations, Warranties and Agreements 55 10.3. Expenses 55 10.4. Notices 55 10.5. Interpretation 56 10.6. Counterparts 56 10.7. Entire Agreement 56 10.8. Governing Law 56 10.9. Enforcement of Agreement 56 10.10. Severability 57 10.11. Publicity 57 10.12. Assignment; No Third Party Beneficiaries 57 Exhibit A-Form of Voting Agreement Exhibit B-Form of Employment Agreement -iii- AGREEMENT AND PLAN OF MERGER This
